Citation Nr: 0417034	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  03-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to an effective date prior to June 8, 1995, 
for the grant of service connection for lumbosacral strain 
and disc disease. 

3.  Entitlement to an effective date prior to January 1, 
1994, for the grant of service connection for hearing loss of 
the right ear. 

4.  Entitlement to an effective date prior to January 1, 
1994, for the grant of service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1972 to December 
31, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an October 2003 statement the veteran indicates a desire 
to claim clear and unmistakable error in a May 1994 RO 
decision that did not grant service connection for a hip 
disability.  This claim is referred to the RO for its 
consideration. 


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received on October 4, 1996, the date the RO 
assigned as the effective date for the grant of service 
connection for PTSD.  

2.  The veteran's initial claim for service connection for 
lumbosacral strain and disc disease was received on June 8, 
1995, the date the RO assigned as the effective date for the 
grant of service connection for lumbosacral strain and disc 
disease. 

3.  The veteran's initial claim for service connection for 
hearing loss of the right ear was received on December 30, 
1993, the RO assigned the effective date of January 1, 1994, 
the first day following the veteran's discharge from active 
service, as the effective date for the grant of service 
connection for hearing loss of the right ear.  

4.  The veteran's initial claim for service connection for 
tinea cruris was received on December 30, 1993, the RO 
assigned the effective date of January 1, 1994, the first day 
following the veteran's discharge from active service, for 
the grant of service connection for tinea cruris.  

5.  The May 1994 RO decision granting service connection for 
hearing loss of the right ear and tinea cruris, the October 
1998 RO decision granting service connection for PTSD, and 
the November 1999 RO decision granting service connection for 
lumbosacral strain and disc disease considered the applicable 
law and regulations in effect at the time of each decision, 
and all were appropriately supported by the evidence then of 
record.  


CONCLUSIONS OF LAW

1.  An effective date earlier than October 4, 1996, for the 
award of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) (West 2002); 38 C.F.R. §§ 3.155, 3.400 (1996) 
(2003).  

2.  An effective date earlier than June 8, 1995, for the 
award of service connection for lumbosacral strain and disc 
disease is not warranted.  38 U.S.C.A. §§ 5101(a), 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.155, 3.400 (1995) (2003).  

3.  An effective date earlier than January 1, 1994, for the 
award of service connection for hearing loss of the right ear 
is not warranted. 38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.155, 3.400 (1994) (2003).  

4.  An effective date earlier than January 1, 1994, for the 
award of service connection for tinea cruris is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.155, 3.400.  

5.  The May 1994 RO decision granting service connection for 
hearing loss of the right ear and tinea cruris, the October 
1998 RO decision granting service connection for PTSD, and 
the November 1999 RO decision granting service connection for 
lumbosacral strain and disc disease were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.105 (1994-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, regarding the issues of entitlement to 
earlier effective dates, a substantially complete application 
was received in July 2001.  Thereafter, in a rating dated in 
August 2002, the earlier effective date claims were denied.  
Only after that rating was promulgated did the AOJ, in 
January 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Specifically, the veteran was informed regarding the VCAA in 
the statement of the case issued in January 2003. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims, 
development and adjudication.  Pelegrini.  On the other hand, 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that Court in Pelegrini has left open the possibility of a 
notice error being found to be nonprejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a preinitial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of Section 5103(a).  There is no basis for 
concluding that harmful error occurred simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in Section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veteran's 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice was provided simultaneously with the 
provision of the statement of the case.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  He was afforded a personal hearing before a member 
of the Board.  At that time he submitted additional evidence 
and waived RO review of that evidence.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  There is no further 
indication that any additional notification could be made or 
that any additional relevant evidence exists that could be 
obtained.  

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1994-2003).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA from the claimant 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1994-2003).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991 & Supp. 2001) (West 2002); 
38 C.F.R. § 3.151(a) (1994-2003).  Fleshman v. Brown, 9 Vet. 
App. 548, 551-52 (1996); affirmed at Fleshman v. West, 138 
F.3d 1429 (Fed. Cir. 1998).  

The veteran filed his initial claim for benefits on December 
30, 1993.  This formal claim included claims for service 
connection for hearing loss of the right ear and tinea 
cruris.  The record reflects that the veteran's last day of 
active service was December 31, 1993.  The veteran has been 
granted service connection for hearing loss of the right ear 
and tinea cruris, effective January 1, 1994, the day 
following his separation from active service.  

Since January 1, 1994, is the earliest date that may be 
granted for service connection for hearing loss of the right 
ear and tinea cruris under governing law and regulation, a 
preponderance of the evidence is against the assignment of an 
effective date prior to January 1, 1994, for the grant of 
service connection for hearing loss of the right ear and 
tinea cruris.  

On June 8, 1995, the veteran submitted a statement indicating 
a desire to claim service connection for various 
disabilities, including pain in his joints and muscles.  This 
was the first claim from the veteran that could be construed 
as a claim for service connection for lumbosacral strain and 
disc disease.  A November 1999 RO decision granted service 
connection for lumbosacral strain and disc disease effective 
June 8, 1995.  Since the claim was received more than one 
year after the veteran's discharge from active service, 
service connection is from the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  Therefore, June 8, 1995, is the earliest date 
that may be assigned for service connection for lumbosacral 
strain and disc disease, and a preponderance of the evidence 
is against an earlier effective date.  

On October 4, 1996, the veteran submitted a statement 
indicating a desire to claim service connection for PTSD.  He 
had not filed a claim for service connection for PTSD prior 
to that date.  An October 1998 RO decision granted service 
connection for PTSD from October 4, 1996.  

In the absence of any evidence indicating that the veteran 
submitted a claim for service connection for PTSD prior to 
October 4, 1996, and all of the evidence indicating that this 
was the first time he submitted a claim for service 
connection for PTSD, a preponderance of the evidence is 
against a grant of service connection for PTSD prior to 
October 4, 1996.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).  

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination.  

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

"The claimant...must assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 313.  The 
Board notes that the standard of proof in claims of CUE is 
much higher than in other matters considered by the Board.  
The Court has stated that clear and unmistakable error is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Russell, at 313. 

As set forth above, the effective dates assigned were 
correctly based upon the law that existed at the time of the 
decision as well as the evidence that was of record at the 
time the decision was made.  In each case, the effective 
dates were assigned either the day following the veteran's 
discharge from service or on the date that he filed his 
claim.  




ORDER

An effective date earlier than October 4, 1996, for the award 
of service connection for PTSD is denied. 

An effective date earlier than June 8, 1995, for the award of 
service connection for lumbosacral strain and disc disease is 
denied.  

An effective date earlier than January 1, 1994, for the award 
of service connection for hearing loss of the right ear is 
denied. 

An effective date earlier than January 1, 1994, for the award 
of service connection for tinea cruris is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



